Citation Nr: 0618208	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
adjustment disorder with depressed mood, currently rated as 
30 percent disabling.

2.  Entitlement to an increased initial evaluation for 
osteopenia associated with Crohn's disease, currently rated 
as 20 percent disabling.

(The issue of entitlement to an increased rating for 
enteropathic arthritis with sacroiliitis, currently evaluated 
as 20 percent disabling, is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and from April 1976 to June 1981.

This appeal is taken from June 2004 and August 2004 rating 
decisions of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2004 
rating decision granted service connection for adjustment 
disorder and assigned a 30 percent rating therefor, effective 
from August 1, 2003.  The August 2004 rating decision granted 
service connection for osteopenia and assigned a 20 percent 
rating therefor, effective from August 1, 2003.  

In February 2006, the veteran was accorded a hearing, by 
means of video teleconferencing, before a Board member; in 
which the issues on appeal were addressed.

During the course of this appeal, the veteran has raised 
additional claims, to include entitlement to service 
connection for diabetes secondary to steroid use for Crohn's 
disease, and entitlement to service connection for 
fibromyalgia.  These matters have not been developed for 
appellate review, and are referred to the RO for appropriate 
action.

The decision rendered herein pertains solely to the issues of 
entitlement to increased ratings for adjustment disorder with 
depressed mood, and for osteopenia associated with Crohn's 
disease.  The issue of entitlement to increased rating for 
enteropathic arthritis with sacroiliitis is discussed in a 
separate appellate decision.


FINDINGS OF FACT

1.  Adjustment disorder with depressed mood is manifested 
primarily by complaints of depression and despondency.

2.  Osteopenia is manifested primarily by complaints of 
generalized joint pain, without clinical evidence of 
limitation of joint motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2005).

2.  The criteria for an initial rating in excess of 20 
percent for osteopenia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5013 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

The increased rating issues on appeal arise from the award of 
service connection for the disabilities at issue.  Under 
Dingess/Hartman v. Nicholson, supra, the filing of a notice 
of disagreement as to a disability rating arising from an 
award of service connection does not trigger additional 
section 5103(c) notice.  The Court also held in that decision 
that a statement of the case could satisfy the requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the 
regulatory requirements in 38 C.F.R. § 3.103(b), by informing 
a claimant of what was necessary to achieve a higher initial 
rating.  

The Board notes that a statement of the case pertaining to 
the veteran's claims for increased initial ratings for 
adjustment disorder and osteopenia was issued by the RO in 
June 2005; the rating criteria for increased compensation 
were specifically addressed in the statement of that case.  
While the question of effective date was not addressed, such 
failure to do so is not prejudicial to the veteran, inasmuch 
as no additional compensation is awarded herein.  As such, 
any deficiency in notice with regard to assignment of an 
effective date is rendered moot.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

Duty to assist

With regard to the duty to assist, VA and private treatment 
records, and the reports of recent VA examinations, have been 
associated with the claims file.  The veteran was offered, 
and declined, the opportunity to present testimony at the RO, 
but availed herself of the opportunity to testify before the 
Board.  The Board has carefully reviewed her statements and 
concludes that she has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her case.  
Essentially, all available evidence that could substantiate 
the case has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Finally, the Board notes that the increased rating issues on 
appeal each arise from a grant of service connection for the 
disabilities at issue, and that the Board must determine 
whether an increased rating can be assigned at any time 
during the appellate period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) ("staged" ratings can be assigned for 
claims for compensation arising from initial grants of 
service connection).  

Adjustment disorder

The veteran's mental disorder has been characterized for 
rating purposes as adjustment disorder with depressed mood, 
rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433 
[dysthymic disorder], with reference also to Diagnostic Code 
9435 [mood disorder, not otherwise specified].  However, the 
diagnostic code applied with regard to mental disorders need 
not be identified with specificity, inasmuch as all mental 
disorders are evaluated under the same rating formula, which 
reads in pertinent part as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

In evaluating the severity of a mental disorder, Global 
Assessment of Functioning (GAF) may be utilized.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).

On VA examination conducted in April 2004, the veteran 
complained of a depressed mood, diminished energy, disturbed 
sleep, and suicidal thoughts, without recent plans or 
attempts.  During the examination her mood was mildly 
dysphoric.  She was, however, casually dressed and 
appropriately groomed, with affect appropriate to content of 
thought.  Her speech was of normal tone, volume and pacing.  
There was no evidence of delusions, hallucinations, 
grandiosity or paranoia, her thought process was logical, and 
there was no looseness of association or flightive ideations.  
Moreover, she was oriented as to time, person, place, and 
situation, her recent and remote memory was intact, and there 
was no impairment in cognitive ability.  The report indicates 
diagnoses to include adjustment disorder with depressed mood, 
and a GAF score of 52 for her depression, characterized as 
representing moderate ongoing symptomatology.

A January 2005 VA treatment record indicates complaints of 
depression, and a GAF score of 55; her mood was described as 
despondent.  It was however also noted at that time that she 
was casually attired and adequately groomed, with clear and 
goal-oriented speech that was of normal rate and rhythm.  She 
was free from thoughts of wanting to hurt herself or anyone 
else, her affect was wide ranged and appropriate to thought 
content, and her short- and long-term memory was grossly 
intact.  She was noted as being oriented as to time, person, 
and place.  

In brief, the clinical evidence does not demonstrate that a 
rating in excess of the current 30 percent evaluation is 
appropriate.  The veteran's symptoms consist primarily of 
complaints of depression and despondency, with impaired sleep 
and a lack of energy.  A higher rating requires the 
manifestation of such symptoms as flattened affect, impaired 
speech, panic attacks, impaired memory, impaired abstract 
thinking, and impaired judgment.  The recent medical evidence 
specifically indicates that these symptoms were not shown on 
clinical review.  As such, the reported GAF scores of 52 and 
55, in and of themselves, are not dispositive of an award of 
a higher evaluation.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board also notes that a private physician indicated, in a 
March 2005 statement, that the veteran was under treatment 
for "numerous" medical conditions, to include depression, 
that "could reasonably be expected" to cause her to 
periodically miss work.  The fact that depression is one of 
six identified disorders that could be expected to cause 
impairment with her employability is not a sufficient basis 
to find that a higher rating is warranted; this statement 
does not identify her depression as a specific cause of any 
impairment in industrial capability, over and above that 
represented by the current 30 percent rating.

With regard to Fenderson, the evidence does not demonstrate 
that a "staged" rating in excess of 30 percent is warranted 
at any time throughout the rating period on appeal for 
adjustment disorder with depression.  As discussed above, the 
evidence consistently demonstrates that no higher rating is 
appropriate.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased initial rating for 
adjustment disorder with depressed mood.  That claim, 
accordingly, fails.

Osteopenia

Osteopenia is rated under Diagnostic Code 5013 [osteoporosis, 
with joint manifestations], wherein the adjudicator is 
directed to rate the disability as degenerative arthritis, on 
the basis of limitation of motion of the body part affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5013.  Under Diagnostic 
Code 5003 [arthritis, degenerative - hypertrophic or 
osteoarthritis], ratings thereunder are ascertained on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

In the instant case, the Board notes that the medical 
evidence does not indicate that there are, in fact, any 
specific joint or joints involved that are deemed to be 
impaired due to osteopenia, with the possible exception of 
the lumbar spine, which is discussed in more detail below.  
The report of an April 2004 VA examination shows that, while 
the veteran manifested constitutional symptoms of bone 
disease, such symptoms were best described as generalized 
aching of the body; prior radiographs of the spine, 
shoulders, hips, elbows, knees, ankles, toes, and feet were 
noted as not identifying specific osteopenia or osteoporosis 
findings.  Likewise, the report of a June 2005 VA orthopedic 
examination, while noting complaints of musculoskeletal pain, 
shows that all axial skeletal movements were completely 
normal, with the exception of lumbosacral forward flexion.  
There was full range of motion without any synovial 
proliferation, significant joint line tenderness, or 
deformities, with regard to the temporomandibular joints, 
shoulders, elbows, wrists, hands, fingers, hips, knees, 
ankles, midfoot or metatarsalphalangeal regions bilaterally.  
There was musculoskeletal pain, attributed by the examiner to 
be more consistent with a diagnosis of fibromyalgia.

In brief, there is no limited motion of the joints whereby 
evaluation pursuant to Diagnostic Code 5003 can be 
undertaken.  In that regard, the Board notes that, while 
there is limitation of lumbar spine forward flexion, separate 
service connection has also been established for enteropathic 
arthritis with sacroiliitis, with lumbosacral impairment 
rated pursuant thereto, and lumbar spine limitation of motion 
is rated pursuant thereto.  Any attempt by the Board to 
assign compensation for lumbar spine impairment as part and 
parcel of the veteran's osteopenia would constitute 
pyramiding, whereby the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.

The Board also notes that, under Diagnostic Code 5003, a 
rating of 10 percent is appropriate for each major joint or 
group of minor joints affected by limitation of motion.  This 
provision is not applicable in the instant case, since no 
such limitation of motion is shown.  The 20 percent rating 
that is currently assigned, in fact, is based upon 
application of the provision in Diagnostic Code 5003 whereby 
that rating is awarded based on x-ray evidence of involvement 
or two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  A 
rating in excess of that 20 percent rating would be 
appropriate only upon findings of limitation of motion; since 
no such findings have been made (with the exception of lumbar 
spine forward flexion), a rating greater than 20 percent is 
not warranted.  In reaching this conclusion, the Board notes 
that any functional impairment manifested by the veteran is 
sufficiently compensated by that 20 percent rating, in view 
of the fact that any such impairment is not productive of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also Deluca, supra.

Finally, the Board notes that, while this claim arises from 
an initial grant of service connection for osteopenia, the 
evidence dated throughout the appellate period does not 
demonstrate that a rating in excess of 20 percent can be 
awarded at any time during that period.  See Fenderson, 
supra.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased initial rating for 
osteopenia.  That claim, therefore, fails.


ORDER

An increased initial evaluation in excess of 30 percent for 
adjustment disorder with depressed mood is denied.

An increased initial evaluation in excess of 20 percent for 
osteopenia associated with Crohn's disease is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


